Citation Nr: 0739016	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-107 42A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for Chronic Fatigue 
Syndrome (CFS). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service in the Marine Corps 
from August 1953 to August 1955, including service in Korea.
This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which denied entitlement to service connection 
for CFS. 

A February 1976 rating decision by the RO in Albuquerque, New 
Mexico, denied the veteran's January 1976 claim for 
entitlement to service connection for headaches, backache, 
and generalized aches and pain.  The veteran did not file a 
notice of disagreement with the February 1976 rating 
decision, and there is nothing of record indicating that he 
sought to otherwise appeal the decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for CFS, which he 
believes is related to active service.

The veteran states that 3 or 4 times per year since service 
he has recurring episodes of fatigue, fever and chills, and 
severe joint pain throughout his body, and that these 
symptoms are the same as those he was treated for during 
service in December 1954.  The veteran also stated that 
because of these problems he cannot work, and that he has 
been on Social Security Administration (SSA) disability since 
1977.   

The veteran also contends that he was treated for the above 
symptoms in 1956 and 1957 at VA hospitals in Albuquerque and 
Fort Bayard.  The RO attempted to locate these records, 
however documents dated in August 2003, December 2003, 
February 2004, and April 2005 indicate that they could not be 
found.

Likewise, the veteran has stated that he was treated for his 
claimed CFS in May or June 1977 at Temple Clinic, in Temple 
City, Texas, and by private physicians from 1977 to the 
present.  Based on documents dated in September and October 
2003, it appears that the RO attempted to locate these 
records, but was unable to do so because these healthcare 
facilities had no record of treatment for the veteran.  

Personnel records show that the veteran served in the Marine 
Corps from August 1953 to August 1955, and was awarded the 
National Defense Service Medal and Korean Service Medal for 
service during the Korean Conflict.  

The veteran's entrance examination dated June 1953, notes 
that the veteran suffered from mumps, hay fever, 
appendicitis, and had a hernia operation, prior to entering 
service.  This document reflects that the veteran noted that 
he did not have severe headaches, chronic colds, painful 
joints, leg cramps, or other health abnormalities. His 
entrance clinical evaluation found no physical abnormalities.  
Service medical records (SMRs) do indicate, however, that the 
veteran was discharged because he was not physically 
qualified, however no specific physical limitation or 
abnormality was stated.  The SMRs also note that the veteran 
was treated for a headache in September 1954, and in December 
1954 was treated in sickbay for nearly 3 days for pain in his 
back and legs, headache, nausea, and a high fever.  No 
diagnosis was given in the December 1954 treatment record.

The veteran submitted numerous private medical records 
related to his claim for service connection for CFS.  A 
December 1975 medical opinion states that the veteran has 
headaches, backache, and generalized aches and pains on a 
regular basis, but that a general physical examination was 
essentially negative and that the veteran's condition should 
be thoroughly investigated.  A March 1989 private opinion 
stated that CFS is the result of infectious mononucleosis, 
and that the veteran tested positive for Epstein-Barr Virus 
AB, however the physician did not state that this virus 
caused CFS or that the veteran has CFS.  Following an 
extended in-patient hospital visit by the veteran, the same 
physician stated in a December 1989 medical report that the 
veteran had a history of CFS and tested positive for Epstein-
Barr virus.  Private medical treatment records from 1994 
to1998 noted the veteran's complaints of pain throughout his 
body.  April 2000, March 2001, and March 2002 medical 
treatment records noted that the veteran had a diagnosis of 
CFS.  In December 2004 a private physician noted that the 
veteran had an Epstein-Barr virus infection since 
approximately 1954, and that the veteran complained of muscle 
pain and weakness due to chronic Epstein-Barr virus.  
Finally, in June 2005 the veteran's private physician stated 
that following a review of the veteran's December 1954 
treatment record, it was his opinion that the veteran's 
chronic Epstein-Barr syndrome could have had it's onset in 
1954 and that it had caused many of his other health problems 
because it weakened his immune system. 

A VA examination was conducted in connection with the present 
claim in September 2006.  The examiner opined that the 
veteran's chronic Epstein-Barr virus is less likely than not 
related to treatment that he received in service.  
Furthermore, the examiner indicated that the veteran has only 
Epstein-Barr syndrome and not CFS.  In one section of the 
report the examiner noted that the veteran's claim file had 
not arrived, and therefore, only a few VA medical records 
were reviewed, however later in the report, in the section in 
which he justifies his conclusions, he stated that the claims 
file and VA medical records were reviewed.  It is, therefore, 
unclear whether the veteran's claim file was, or was not, 
reviewed by the VA examiner.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (stating that the opinion of a physician that 
is based on a review of the entire record is of greater 
probative value). 

A veteran is competent to report a continuity of observable 
symptomatology.  Charles v. Principi, 16 Vet. App. 370, 374-
75 (2002).  Accordingly, the veteran is competent to report 
that he experienced a continuity of fatigue, fever and 
chills, and generalized pain throughout his body from service 
to the present.

In brief, there is sufficient evidence of record to indicate 
that the veteran could have a disability related to service, 
but insufficient medical evidence for the Board to decide the 
veteran's claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); See also U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (c) (2007).   

In his May 2003 claim, the veteran claimed that he was 
receiving SSA disability payments.  The record does not 
contain a copy of the SSA's determination granting such 
benefits or the clinical records considered in reaching the 
determination.  Likewise, the record does not reflect that 
the VA has sought to obtain those records.  Where VA has 
actual notice that the appellant is receiving disability 
benefits from the SSA, the duty to assist requires VA to 
obtain a copy of the decision and the supporting medical 
records upon which the award was based. Murincsak v. 
Derwinski, 2 Vet.App. 363 (1992).  Therefore, these records 
must be obtained.  See, Murincsak v. Derwinski, 2 Vet.App. 
363.

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all medical records 
considered by SSA in their determination 
on the veteran's claim for SSA disability 
benefits.

2.  Schedule the veteran for a VA medical 
examination to determine whether the 
veteran has CFS or any other disease or 
disorder that causes his complained of 
symptoms and, if so, whether it is at 
least as likely as not that the veteran's 
CFS, or other disease or disorder, is 
related to service. 

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
note the private medical reports of record 
and provide a detailed rationale for all 
medical opinions.

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



